Exhibit 10.8

EXECUTION VERSION

TRADEMARK LICENSE AGREEMENT

THIS TRADEMARK LICENSE AGREEMENT (the “Agreement”) is made effective as of the
Closing Date, by and between Pfizer Inc., a Delaware corporation (“Pluto”), and
Upjohn Inc., a Delaware corporation (“Spinco”). Each of Pluto and Spinco may
individually be referred to in this Agreement as a “Party” and collectively as
the “Parties.”

RECITALS

WHEREAS, pursuant to that certain Separation and Distribution Agreement, dated
as of July 29, 2019, by and between Pluto and Spinco (as it may be amended or
supplemented, the “Separation and Distribution Agreement”), Pluto and the other
members of the Pluto Group (as defined in the Separation and Distribution
Agreement) have contributed, assigned, transferred, conveyed and delivered to
Spinco and the other members of the Spinco Group (as defined in the Separation
and Distribution Agreement), all of the right, title and interest of Pluto and
the other members of the Pluto Group in and to the Spinco Intellectual Property
(as defined in the Separation and Distribution Agreement), in accordance with
and subject to the terms and conditions of the Separation and Distribution
Agreement;

WHEREAS, Pluto and the other members of the Pluto Group (as defined in the
Separation and Distribution Agreement) desire to grant to Spinco and the other
members of the Spinco Group, and Spinco and the other members of the Spinco
Group desire to be granted, certain exclusive licenses under the Pluto Licensed
Marks (as defined below), solely as part of the Combined Mark (as defined
below), in accordance with and subject to the terms and conditions of this
Agreement;

WHEREAS, Spinco and the other members of the Spinco Group desire to grant to
Pluto and the other members of the Pluto Group, and Pluto and the other members
of the Pluto Group desire to be granted, certain non-exclusive licenses under
the Spinco Word Mark (as defined below) in accordance with and subject to the
terms and conditions of this Agreement; and

WHEREAS, Section 2.08(a) of the Separation and Distribution Agreement provides
that Pluto and Spinco shall enter into this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein, and subject to and on the terms and conditions herein set
forth, the Parties hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Capitalized terms used herein and not otherwise defined herein have the meanings
set forth for such terms in the Separation and Distribution Agreement. The
following terms used herein have the following meanings:

“Agreement” has the meaning set forth in the preamble.

“Change of Control” means, with respect to any Person (the “Target Person”), the
consummation of any transaction or series of related transactions involving:
(a) any direct or indirect purchase or acquisition (whether by way of merger,
share purchase or exchange, license, lease, disposition, business combination,
consolidation or similar transaction, or otherwise) by another Person or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended) of either (i) a majority of the securities entitled to
elect the board of directors or equivalent governing body of the Target Person
(or any direct or indirect parent company) or (ii) a majority of the assets of
the Target Person and its Subsidiaries, taken as a whole; or (b) any transaction
(whether by way of merger, share purchase or exchange, license, lease,
disposition, business combination, consolidation or similar transaction, or
otherwise) in which the stockholders of the Target Person (or any direct or
indirect parent company) immediately prior to such transaction cease to own a
majority of the Target Person’s (or such direct or indirect parent company’s)
voting securities immediately after such transaction.

“Combined Mark” means a trademark or service mark that combines solely (a) the
Pluto Word Mark and the Spinco Word Mark; or (b) the Parties’ respective word
marks and the Spinco Logo (either alone or in combination with the Pluto Logo),
in each case: (x) solely in the name “Upjohn, a legacy division of Pfizer, now a
division of Viatris,” the name “Upjohn, a legacy division of Pfizer” or such
similar phrase as mutually agreed upon by the Parties; (y) for use solely in
connection with the conduct of the Spinco Business in the Territory; and (z) in
accordance with the procedures set forth in this Agreement (including the
Combined Mark Brand Usage Guidelines).

“Combined Mark Brand Usage Guidelines” means the graphic requirements and visual
identity instructions for the Combined Mark attached in Exhibit A hereto.

“Cure Period” has the meaning set forth in Article X.

“Defensive Actions” has the meaning set forth in Section 8.3.

“Enforcement Actions” has the meaning set forth in Section 8.2.

“Field” means human therapeutic, prophylactic and prognostic purposes.

“Legacy Entities” means non-trading, legacy entities within the Pluto Group,
including those entities set forth on Schedule B hereto.

“Legacy Entity License” has the meaning set forth in Section 2.2.

“Licensed Marks” means (i) the Pluto Licensed Marks, in the case of Spinco, and
(ii) the Spinco Word Mark, in the case of Pluto.

 

2



--------------------------------------------------------------------------------

“Licensee” means (i) the members of the Spinco Group, in the case of the Pluto
Licensed Marks, and (ii) the members of the Pluto Group, in the case of the
Spinco Word Mark.

“Licensor” means (i) Pluto, in the case of the Pluto Licensed Marks, and
(ii) Spinco, in the case of the Spinco Word Mark.

“Pain Marks” means the “PainDETECT” and “ID Pain” word marks and the logos set
forth on Schedule C hereto.

“Party” and “Parties” have the meanings set forth in the preamble.

“Pluto” has the meaning set forth in the preamble.

“Pluto Licensed Marks” means the Pluto Word Mark, the Pluto Logo and the Pain
Marks.

“Pluto Logo” means the Pluto logo set forth on Schedule A hereto.

“Pluto Word Mark” means the “Pfizer” word mark.

“Product Packaging” means, with respect to each Spinco Product, any packaging,
material or article containing and/or affixed to such Spinco Product, including
product labeling.

“Proposed Use” has the meaning set forth in Section 5.4.

“Quality Standard” has the meaning set forth in Section 5.2.

“Separation and Distribution Agreement” has the meaning set forth in the
preamble.

“Spinco” has the meaning set forth in the preamble.

“Spinco Awards” means the W.E. Upjohn Prizes Awards, an internal Pluto employee
recognition program that is supported by a trust established for this purpose by
the founder of The Upjohn Company and pursuant to which cash awards are made to
Pluto employees in recognition for exceptional contributions to the business.

“Spinco Logo” means the Spinco logo set forth on Schedule A hereto.

“Spinco Word Mark” means the “Upjohn” word mark.

“Sublicensee” has the meaning set forth in Section 3.2.

“Sublicensor” has the meaning set forth in Section 3.2.

 

3



--------------------------------------------------------------------------------

“Term” has the meaning set forth in Section 4.1.

“Terminated License” has the meaning set forth in Article X.

“Territory” means worldwide.

“Transition Services Agreement” means the Transition Services Agreement, dated
as of November 16, 2020, by and between Pluto and Spinco.

“Upjohn Awards License” has the meaning set forth in Section 2.2.

ARTICLE II

GRANT OF LICENSE

2.1. License Grants to Spinco.

(a) Subject to Spinco’s compliance with the terms of this Agreement, Pluto
hereby (on behalf of itself and its Affiliates) grants, and shall cause each of
its Affiliates to grant, to each member of the Spinco Group an exclusive, fully
paid-up, royalty-free, non-sublicensable (except as set forth in Article III of
this Agreement) and non-transferable, limited license, in the Territory and
within the Field during the Term, in the conduct of the Spinco Business, to use
and exploit the Pluto Word Mark and Pluto Logo, solely as part of the Combined
Mark, and to hold itself out as “Upjohn, a legacy division of Pfizer, now a
division of Viatris,” and “Upjohn, a legacy division of Pfizer,” including
(i) in external communications or publicity materials, such as press releases or
advertising campaigns for the Spinco Business; (ii) in promotional materials for
Spinco Products; and (iii) in the marketing of the Spinco Business to be
performed in the Territory, including on the Internet; in each case, in
accordance with the terms and conditions of this Agreement.

(b) Subject to Spinco’s compliance with the terms of this Agreement, Pluto
hereby (on behalf of itself and its Affiliates) grants, and shall cause each of
its Affiliates to grant, to each member of the Spinco Group a non-exclusive,
fully paid-up, royalty-free, non-sublicensable (except as set forth in Article
III of this Agreement) and non-transferable, limited license, in the Territory
and within the Field, in the conduct of the Spinco Business, to use and exploit
the Pain Marks, solely as part of questionnaires or other screening tools used
in connection with the marketing, commercialization, distribution or sale of
Lyrica® or Neurontin® products, in accordance with the terms and conditions of
this Agreement.

 

4



--------------------------------------------------------------------------------

2.2. License Grant to Pluto.

(a) Subject to Pluto’s compliance with the terms of this Agreement, Spinco
hereby (on behalf of itself and its Affiliates) grants, and shall cause each of
its Affiliates to grant, to Pluto and each member of the Pluto Group (i) a
non-exclusive, fully paid-up, royalty-free, non-sublicensable (except as set
forth in Article III of this Agreement) and non-transferable, perpetual license
(the “Upjohn Awards License”), in the Territory, to use the Spinco Word Mark
solely for non-commercial purposes in connection with the continued
administration and granting of Spinco Awards and (ii) a non-exclusive, fully
paid-up, royalty-free, non-sublicensable (except as set forth in Article III of
this Agreement) and non-transferable perpetual license (the “Legacy Entity
License”), in the Territory, to use the Spinco Word Mark solely for corporate
purposes other than the commercialization of products in connection with the
Legacy Entities; in each case of (i) and (ii), solely as such marks were used
non-commercially in the twelve (12) months prior to the Separation and in
accordance with the terms and conditions of this Agreement.

(b) Upon written notice from Spinco, Pluto shall use commercially reasonable
efforts to take all necessary steps, at Spinco’s expense, to cease use of the
Spinco Word Mark in accordance with the requirements of Section 2.2(a)(ii)
reasonably promptly after receipt of such notice (subject to applicable Law or
any requirements of any Governmental Authority), if (i) required by Law or any
Governmental Authority or (ii) Spinco, in its good faith reasonable judgment,
determines that such use would substantially impede Spinco’s enjoyment of the
rights conveyed under this Agreement and the Separation and Distribution
Agreement. This Section 2.2(b) shall not impair or effect Pluto’s rights to use
the Spinco Word Mark in accordance with Section 2.2(a)(i).

2.3. Restricted Use. Spinco shall not, either directly or indirectly, itself or
through third parties, (a) print or emboss the Combined Mark on any Spinco
Products or related Product Packaging or (b) otherwise use the Combined Mark in
any manner other than as expressly permitted under Section 2.1(a).
Notwithstanding any provision of this Agreement to the contrary, if Pfizer is
manufacturing a Spinco Product, Spinco may identify Pfizer as the manufacturer
of such Spinco Product on the related Product Packaging to the extent required
by applicable law.

2.4. No Affiliation.

(a) Except as expressly permitted under Section 2.1, neither Spinco nor any of
its Affiliates shall (i) use any of the Pluto Licensed Marks as or in a legal or
corporate name or trade name, (ii) hold itself out as “Pfizer” in the conduct of
its business or (iii) hold itself out as having any affiliation, association, or
relationship with Pluto or any of its Affiliates, other than as otherwise
required by applicable Law.

(b) Except as expressly permitted under Section 2.2, neither Pluto nor any of
its Affiliates shall (i) use the Spinco Word Mark as or in a legal or corporate
name or trade name, (ii) hold itself out as “Upjohn” in the conduct of its
business or (iii) hold itself out as having any affiliation, association, or
relationship with Spinco or any of its Affiliates, other than as otherwise
required by applicable Law.

 

5



--------------------------------------------------------------------------------

2.5. No Exclusivity. Subject to Section 2.1, Licensor and Licensee acknowledge
that Licensee’s rights to use the Licensed Marks are nonexclusive. Licensor and
Licensee agree that they will cooperate, in good faith, to avoid confusion or
conflict arising out of their simultaneous use of the Licensed Marks, and to
resolve any such conflicts to their mutual satisfaction.

2.6. No Implied Licenses. Subject to the licenses granted in this Agreement,
each Party expressly reserves the right to (i) retain for itself all rights to
use its own Licensed Marks for any purpose, in any territory, and (ii) grant to
any other Person a license of any scope, in any geographical area, for any use,
and for any product or service. No license by implication, estoppel or otherwise
is granted by this Agreement, or by the action or inaction of either Party.

ARTICLE III

ASSIGNMENT; SUBLICENSING

3.1. Assignment. Licensee will not assign, transfer, sublicense, or in any
manner convey all or any part of its rights or obligations under this Agreement
to any other Person, without the prior written consent of Licensor; provided
that Licensee may assign, transfer, or sublicense all or any part of its rights
under this Agreement to one or more Affiliates without such prior written
consent; provided that such Affiliate remains at all times during the Term an
Affiliate of Licensee; provided further that no such assignment by Licensee to
an Affiliate shall release Licensee from its obligations under this Agreement.
For purposes of this Agreement, a Change of Control of Licensee will be deemed
an assignment of this Agreement. Licensor may assign, transfer, delegate and
convey this Agreement to any other Person without the prior consent of Licensee,
provided that any such assignee of Licensor agrees to be bound by the terms and
conditions of this Agreement. Any attempted assignment that contravenes the
terms of this Agreement will be void ab initio and of no force or effect.

3.2. Sublicensing. The licenses granted in Section 2.1 shall not include any
right to grant any sublicenses except as provided in this Section 3.2. Subject
to the terms and conditions of this Agreement, each member of the Spinco Group
(each, a “Sublicensor”) may sublicense the licenses granted to such party under
Article II of this Agreement to any of its Affiliates, consultants,
subcontractors, vendors, manufacturers or suppliers or any other agents retained
by the relevant member of the Spinco Group to conduct Spinco’s business (each, a
“Sublicensee”), under the following conditions: (a) such sublicense is solely
for the purpose of, and to the extent necessary, for such Sublicensee to perform
a service for or on behalf of the relevant member of the Spinco Group, and not
for the direct benefit of such Sublicensee or any other Third Party; (b) Spinco
remains responsible and liable for each Sublicensee’s compliance with all of the
terms and conditions of this Agreement as if the Sublicensee were a party
hereto, including adherence to the Quality Standard, (c) any breach of the terms
or conditions of this Agreement by any Sublicensee shall be deemed a breach by
Spinco and the Spinco Group of such terms or conditions, and (d) the Sublicensor
will terminate promptly such sublicensing relationship and will give

 

6



--------------------------------------------------------------------------------

Spinco or the relevant member of the Spinco Group, as applicable, notice of such
termination in the case of any uncured breach of this Agreement by a Sublicensee
that is reasonably likely to have an adverse effect on the ownership, validity,
or reputation of the Pluto Licensed Marks. The provisions of this Section 3.2
shall apply to Pluto mutatis mutandis with respect to any sublicensing of the
Upjohn Awards License and the Legacy Entity License.

ARTICLE IV

TERM OF AGREEMENT

4.1. Term. The term of this Agreement (the “Term”) shall commence as of the
Closing Date and, unless sooner terminated in accordance with the terms hereof,
shall continue for three years (except for the Upjohn Awards License and the
Legacy Entity License, which shall be perpetual) or such shorter period as
required by applicable Law. The Term may be extended by mutual agreement of the
Parties.

ARTICLE V

QUALITY CONTROL

5.1. General Use of Licensed Marks. Spinco and its Affiliates shall not use
Pluto Licensed Marks in any manner other than as contemplated under this
Agreement or by and in accordance with Section 5.01(a) of the Separation and
Distribution Agreement (Retained Names). Pluto and its Affiliates shall not use
the Spinco Word Marks in any manner other than as contemplated under this
Agreement or by and in accordance with the Transition Services Agreement or
Section 5.01(b) of the Separation and Distribution Agreement (Transitional
Names).

5.2. Quality Control Standards. Each Party and its Affiliates shall use their
Licensed Marks in accordance with quality assurance provisions set forth in this
Article V, which are intended to ensure the quality of such Party’s (or such
Party’s Affiliates’) use of the Licensed Marks to the extent necessary for the
other Party and its Affiliates to maintain the validity and enforceability of
the Pluto Licensed Marks or the Spinco Word Mark, as applicable, to protect the
goodwill associated therewith and to preserve and protect the corporate
reputation of the other Party and its Affiliates. In furtherance and not in
limitation of the foregoing, (i) Licensee shall not use the Licensed Marks in a
manner that would reasonably be expected to, or does, negatively impact the
marks owned by Licensor, the validity thereof, the goodwill associated
therewith, the reputation of Licensor or any of Licensor’s Affiliates or any of
their businesses, in each case, in any material respect, and (ii) Licensee shall
adhere to a level of quality standards and specifications for the Licensed
Marks, and the protection of goodwill associated therewith, that is consistent
with that used by Pluto and its Affiliates as of immediately prior to the
Closing Date and with any other reasonable requests as are made by Licensor to
enable Licensor to assure the quality of Licensee’s and its Affiliates’ uses of
the Licensed Marks (the “Quality Standard”).

 

7



--------------------------------------------------------------------------------

5.3. Compliance with Law. Each Party and its Affiliates shall comply with all
applicable Laws in connection with their exercise of the rights licensed
hereunder and in connection with the Licensed Marks.

5.4. Samples. Licensee shall submit to Licensor for its review and approval, not
to be unreasonably withheld, conditioned or delayed, representative samples of
any proposed use of the Licensed Marks (a “Proposed Use”) in advance of such
Proposed Use to the extent that such Proposed Use is not substantially the same
as a prior use for which Licensee had already obtained Licensor’s consent.
Licensor shall be deemed to consent to a Proposed Use if it fails to provide a
response within fourteen (14) days of receipt of a sample of the Proposed Use
from Licensee.

ARTICLE VI

USE OF LICENSED MARKS

6.1. Use in General. Each Party shall use their Licensed Marks in accordance
with (a) sound trademark and trade name usage principles; (b) all applicable
Laws, including as necessary to maintain the validity and enforceability of the
Licensed Marks; and (c) all reasonable trademark usage guidelines that the other
Party may provide from time to time. Neither Party shall use any Licensed Marks
or the Combined Mark in any manner that is reasonably likely to, or does,
tarnish, dilute, disparage or reflect adversely on the other Party or its
Affiliates, the Licensed Marks, the Retained Names or the Transitional Names.
Spinco shall use the Combined Mark in accordance with the Combined Mark Brand
Usage Guidelines.

6.2. Appearance. Unless approved by Pluto (such approval not to be unreasonably
withheld, conditioned or delayed), Spinco shall not alter the appearance of the
Combined Mark from the appearance of such Combined Mark set forth in the
Combined Mark Brand Usage Guidelines (except as permitted in the Combined Mark
Brand Usage Guidelines). Without limiting the foregoing, each Pluto Licensed
Mark will have the same visual design as was used by Pluto and its Affiliates as
of immediately prior to the Closing Date, including, as applicable, the same
style, typeface, graphic appearance and color.

6.3. Spinco shall not create or use any modification, variation or translation
of the Pluto Licensed Marks, including by combining or “locking up” such Pluto
Licensed Marks with any names, words, graphics, logos or other trademarks or
designations of source or origin other than as part of the Combined Mark as
expressly set forth in the Combined Mark Brand Usage Guidelines; provided that
Spinco shall have the right to use translated versions of the Pluto Word Mark in
the Combined Mark. For the avoidance of doubt, Spinco shall have the right to
use other names, words, graphics, logos or other trademarks or designations of
source or origin provided such uses are compliant with the terms and conditions
of this Agreement, including Section 2.1.

 

8



--------------------------------------------------------------------------------

6.4. Ownership Statement. Spinco shall add, when reasonably possible, an
appropriate trademark ownership statement to any and all uses of the Combined
Mark that are permitted under the terms of the Agreement; provided that any
inadvertent failure to affix such ownership statement that is promptly cured
when discovered shall not be considered a breach of this Agreement. Such
trademark ownership statement will be substantially in the following form (as
adjusted by mutual agreement of the Parties to comply with applicable Law, to
translate such form into applicable local languages, or in accordance with local
commercial practices), or any similar statement provided by Licensor, subject to
the reasonable comment of Spinco, for use in a particular country:

“Pfizer is a registered trademark of Pfizer Inc.”; or

“The Pfizer Logo is a registered trademark of Pfizer Inc.”; or

“Pfizer and the Pfizer Logo are registered trademarks of Pfizer Inc.”

ARTICLE VII

PROPERTY OF LICENSOR

7.1. Property of Licensor. Licensee acknowledges that the Licensed Marks and all
rights therein (with the exception of those rights expressly granted to Licensee
hereunder) and the goodwill pertaining thereto belong exclusively to Licensor or
its Affiliate, as applicable. Licensee’s use of the Licensed Marks and all
goodwill arising therefrom will inure to the sole and exclusive benefit of
Licensor or its Affiliate, as applicable.

7.2. No Registrations or Challenges. Spinco agrees that it and its Affiliates
and Sublicensees shall not (a) use (except as expressly permitted by this
Agreement) directly or indirectly, in any jurisdiction, any of the Pluto
Licensed Marks, Retained Names or any trademark or other designation of source
or origin (including service marks, logos, corporate names, trade names, domain
names and online or other electronic identifiers, social media names, tags or
handles, slogans and trade dress) that comprises, contains or is a derivation,
translation, transliteration, adaptation, combination or other variation of the
Pluto Licensed Marks or Retained Names, or any trademark or other designation of
source or origin that is confusingly similar to the Pluto Licensed Marks or
Retained Names; (b) register or seek to register, directly or indirectly, in any
jurisdiction, any of the Pluto Licensed Marks, Retained Names or any trademark
or other designation of source or origin (including service marks, logos,
corporate names, trade names, domain names and online or other electronic
identifiers, social media names, tags or handles, slogans and trade dress) that
comprises, contains or is a derivation, translation, transliteration,
adaptation, combination or other variation of the Pluto Licensed Marks or
Retained Names, or any trademark or other designation of source or origin that
is confusingly similar to the Pluto Licensed Marks or Retained Names;
(c) challenge the ownership, use, registrability, validity or enforceability of
any of the Pluto Licensed Marks or Retained Names, or any of Pluto’s or its
Affiliates’ rights in and to the Pluto Licensed Marks and Retained Names, or any
registration or application for registration thereof; or (d) contest the fact
that Spinco’s rights under this Agreement with respect to the Pluto Licensed
Marks are solely those of a licensee, which rights terminate upon expiration or
termination of this Agreement. Pluto agrees that it and its Affiliates and
Sublicensees shall not (a) use (except as expressly permitted by this Agreement)
directly or indirectly, in any jurisdiction, the Spinco Word Mark, Transitional

 

9



--------------------------------------------------------------------------------

Names or any trademark or other designation of source or origin (including
service marks, logos, corporate names, trade names, domain names and online or
other electronic identifiers, social media names, tags or handles, slogans and
trade dress) that comprises, contains or is a derivation, translation,
transliteration, adaptation, combination or other variation of the Spinco Word
Mark or Transitional Names, or any trademark or other designation of source or
origin that is confusingly similar to the Spinco Word Mark or Transitional
Names; (b) register or seek to register, directly or indirectly, in any
jurisdiction, the Spinco Word Mark, Transitional Names or any trademark or other
designation of source or origin (including service marks, logos, corporate
names, trade names, domain names and online or other electronic identifiers,
social media names, tags or handles, slogans and trade dress) that comprises,
contains or is a derivation, translation, transliteration, adaptation,
combination or other variation of the Spinco Word Mark or Transitional Names, or
any trademark or other designation of source or origin that is confusingly
similar to the Spinco Word Mark or Transitional Names; (c) challenge the
ownership, use, registrability, validity or enforceability of the Spinco Word
Mark or Transitional Names, or any of Spinco’s or its Affiliates’ rights in and
to the Spinco Word Mark and Transitional Names, or any registration or
application for registration thereof; or (d) contest the fact that Pluto’s
rights under this Agreement with respect to the Spinco Word Mark are solely
those of a licensee.

7.3. Prosecution and Maintenance by Licensor. Licensor shall be responsible for
the prosecution and maintenance of registrations of the Licensed Marks, at
Licensor’s expense and in Licensor’s sole discretion. Licensee shall cooperate
with Licensor, and will execute any documents required by Licensor and supply
Licensor with a reasonable number of specimens to assist Licensor, in the
prosecution, registration, enforcement or maintenance of any Licensed Marks or,
in Licensor’s sole discretion, recordal of Licensee as registered licensee(s) of
the Licensed Marks in the applicable jurisdictions. Licensor shall not be liable
for any damages arising out of or in connection with Licensor’s rights and
obligations under this Section 7.3 (including Licensor’s exercise of its
discretion with respect to strategy, tactics and decisions concerning any
filing, prosecution, renewal or maintenance of the Licensed Marks).

7.4. Assignment to Licensor. To the extent any rights, title or interests in or
to any Licensed Mark (including any variation thereof), other than the express
license rights granted in this Agreement, vests in Licensee or any of its
Sublicensees, by operation of Law or otherwise, Licensee hereby irrevocably and
perpetually assigns, and shall cause its Sublicensees, as applicable, to assign,
to Licensor or its Affiliate, as applicable, any and all such rights, title and
interests throughout the world in and to such Licensed Mark, together with all
goodwill and all rights to sue for past and future infringement or other
violation.

7.5. Survival. The provisions of this Article VII shall survive the termination
or expiration of this Agreement.

 

10



--------------------------------------------------------------------------------

ARTICLE VIII

PROTECTION OF THE LICENSED MARKS

8.1. Notice by Licensee. In the event that Licensee learns of any infringement
or unauthorized use of, or the filing of any application for or any legal
challenge against, whether initiated prior to or after the Closing Date, any of
the Licensed Marks, it shall promptly notify Licensor of the applicable Licensed
Marks.

8.2. Licensor Control of Enforcement Actions. Licensor shall have the sole
right, but not the obligation, to bring infringement actions or other similar
proceedings or activities against third parties in order to protect the
applicable Licensed Marks (“Enforcement Actions”). If requested to do so,
Licensee shall reasonably cooperate with Licensor of the applicable Licensed
Marks in any such Enforcement Action, including joining the action as a party if
necessary to maintain standing, at Licensor’s expense. Any award, or portion of
an award, recovered by Licensor in any such Enforcement Action will belong
solely to Licensor after recovery by the Parties of their respective actual
out-of-pocket costs.

8.3. Actions against Licensee. In the event of the institution of any
infringement action or other similar proceedings or activities by a third party
against Licensee for use of the applicable Licensed Marks (“Defensive Actions”),
Licensee shall promptly notify Licensor of such Licensed Marks such Defensive
Action in writing. Licensor shall have the sole initial right, but not the
obligation, to take over, at Licensor’s expense, the defense of such Defensive
Action and/or control any aspect of resolving any such Defensive Action that
relates to the registrability, priority, ownership, validity, infringement or
enforceability of any of the applicable Licensed Marks. Licensee shall keep
Licensor informed of the status of and its activities regarding any Defensive
Actions, and any settlement or other resolution thereof. No settlement or
consent judgment or other voluntary final disposition of any Defensive Action
defended by Licensee may be entered into without the written consent of
Licensor.

8.4. Survival. The provisions of Sections 8.2 and 8.3 shall survive the
termination or expiration of this Agreement.

ARTICLE IX

INDEMNIFICATION

9.1. Indemnification by Spinco. Spinco shall indemnify, defend, and hold Pluto
and its Affiliates harmless from and against any and all claims, losses,
Liabilities, damages and associated legal expenses arising from or relating to
(a) the use by the Spinco Group or any of its Sublicensees of the Pluto Licensed
Marks, (b) any claim that the use by the Pluto Group or any of its Sublicensees
of the Spinco Word Mark in accordance with this Agreement infringes a third
party’s trademark rights in the Territory, (c) the gross negligence, fraud or
willful misconduct of Spinco or any of its Affiliates or Sublicensees, (d) a
material breach by Spinco or any of its Affiliates or Sublicensees of any
covenant or agreement contained in this Agreement or (e) any action against
Pluto or its Affiliates that relates to the registrability, priority, ownership,
validity, infringement or enforceability of the Spinco Word Mark, in each case,
other than claims, losses, Liabilities, damages and associated legal expenses
for which Pluto or Pluto’s Affiliate is obligated to indemnify, defend and hold
harmless Spinco pursuant to the provisions of the Separation and Distribution
Agreement, this Agreement or any of the other Ancillary Agreements.

 

11



--------------------------------------------------------------------------------

9.2. Indemnification by Pluto. Pluto shall indemnify, defend and hold Spinco and
its Affiliates harmless from and against any and all claims, losses,
Liabilities, damages and associated legal expenses arising from or relating to
(a) the use by the Pluto Group or any of its Sublicensees of the Spinco Word
Mark, (b) any claim that the use by the Spinco Group or any of its Sublicensees
of the Pluto Licensed Marks in accordance with this Agreement infringes a third
party’s trademark rights in the Territory, (c) the gross negligence, fraud or
willful misconduct of Pluto or any of its Affiliates or Sublicensees, (d) a
material breach by Pluto or any of its Affiliates or Sublicensees of any
covenant or agreement contained in this Agreement or (e) any action against
Spinco or its Affiliates that relates to the registrability, priority,
ownership, validity, infringement or enforceability of any Pluto Licensed Marks,
in each case, other than claims, losses, Liabilities, damages and associated
legal expenses for which Spinco or Spinco’s Affiliate is obligated to indemnify,
defend and hold harmless Pluto pursuant to the provisions of the Separation and
Distribution Agreement, this Agreement or any of the Ancillary Agreements.

9.3. Indemnification Procedures. Subject to the provisions of this Article IX,
Sections 4.04, 4.05, 4.06, 4.07, 4.08 and 4.10 of the Separation and
Distribution Agreement shall govern, mutatis mutandis, claims for
indemnification under this Article IX.

9.4. Survival. The provisions of this Article IX shall survive the termination
or expiration of this Agreement.

ARTICLE X

TERMINATION

If Licensor determines in good faith that (i) Licensee has failed to comply with
the terms and conditions of this Agreement or otherwise fails to comply with any
reasonable direction of Licensor or any of its Affiliates in relation to the use
of the applicable Licensed Marks and fails to cure such breach (to the extent
curable) within forty-five (45) days after receiving notice thereof (the “Cure
Period”) or (ii) has taken any action that would reasonably be expected to
negatively impact the applicable Licensed Marks (or the validity thereof or
goodwill associated therewith) or the reputation of Licensor or any of its
Affiliates or their businesses in any material respect, including by reason of
negative publicity regarding safety, quality or compliance matters, Licensor
may, upon written notice effective upon receipt, terminate the license(s)
granted by Licensor to Licensee under this Agreement (the “Terminated License”).
If a license granted hereunder is terminated pursuant to this Article X, this
Agreement shall be deemed amended to remove all references to the Terminated
License and the Licensed Mark under such Terminated License. Licensee’s right to
cure in this Article X is without prejudice to any rights or remedies that
Licensor may have under this Agreement, at Law or in equity, including the right
to seek specific performance of the obligations hereunder, preliminary or
permanent injunctive relief, and other equitable or equivalent relief at any
time (including prior to the expiration of the Cure Period). Unless terminated
earlier pursuant to this Article X or any other provision of this

 

12



--------------------------------------------------------------------------------

Agreement, this Agreement will automatically terminate with respect to the Pluto
Licensed Marks upon expiration of the Term for all uses of the Pluto Licensed
Marks, and this Agreement shall be deemed amended to remove all references to
the license granted under Section 2.1 and the Pluto Licensed Marks.
Notwithstanding any termination or expiration of this Agreement, the provisions
that expressly survive expiration or termination of this Agreement will survive
such termination or expiration.

ARTICLE XI

CONSEQUENCES OF EXPIRATION OR

TERMINATION OF THIS AGREEMENT

11.1. Consequences of Termination or Expiration.

(a) In the event of Licensor’s termination of this Agreement pursuant to Article
X, Licensee shall take all steps that are reasonably requested by Licensor in
order to mitigate the potential negative impact to Licensor or its Affiliates
resulting from the circumstances that gave rise to such termination, including
issuing a press release or other public statement clarifying that Licensor and
Licensee are not affiliated companies and that Licensor has no equity interests
in or control rights with respect to Licensee.

(b) With respect to each use of the Pluto Licensed Marks, upon and after the
earlier of (a) the expiration or termination of this Agreement with respect to
the Pluto Licensed Marks or (b) the expiration of the applicable Term with
respect to such use, as applicable: (i) all rights granted to Spinco hereunder
will revert to Pluto; (ii) Spinco shall cease all uses of the Pluto Licensed
Marks and Spinco shall remove all uses of the Pluto Licensed Marks from or
otherwise destroy any materials bearing the Pluto Licensed Marks; and
(iii) Spinco shall cooperate with Pluto in the filing of any necessary documents
with any Governmental Authorities to reflect the termination of the license or
to cancel any registered use or equivalent thereof. Upon written request from
Pluto, Spinco shall confirm in writing that it is in compliance with this
Section 11.1.

(c) With respect to each use of the Spinco Word Mark, upon and after the
termination of this Agreement with respect to the Spinco Word Mark: (i) all
rights granted to Pluto hereunder will revert to Spinco; (ii) Pluto shall cease
all uses of the Spinco Word Mark and Pluto shall remove all uses of the Spinco
Word Mark from or otherwise destroy any materials bearing the Spinco Word Mark;
and (iii) Pluto shall cooperate with Spinco in the filing of any necessary
documents with any Governmental Authorities to reflect the termination of the
license or to cancel any registered use or equivalent thereof. Upon written
request from Spinco, Pluto shall confirm in writing that it is in compliance
with this Section 11.1.

11.2. Survival. The provisions of this Article XI shall survive the termination
or expiration of this Agreement.

 

13



--------------------------------------------------------------------------------

ARTICLE XII

REPRESENTATIONS AND WARRANTIES; LIMITATION OF LIABILITY

12.1. Mutual Representations. Each Party represents to the other Party,
respectively, that: (a) it is a corporation duly organized, validly existing,
and in good standing under the Laws of the jurisdiction of its incorporation;
(b) it has full corporate power and authority to execute, deliver and perform
this Agreement; (c) the execution, delivery and performance by it of this
Agreement have been duly authorized by all requisite corporate action; and
(d) this Agreement constitutes a valid and legally binding obligation of it,
enforceable against it in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium and similar Laws of general applicability
relating to or affecting creditors’ rights and general equity principles.

12.2. Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, EACH
PARTY ACKNOWLEDGES AND AGREES THAT THE LICENSED MARKS ARE LICENSED ON AN “AS-IS”
BASIS AND PLUTO AND THE MEMBERS OF THE PLUTO GROUP AND SPINCO AND THE MEMBERS OF
THE SPINCO GROUP MAKE NO REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS OR
IMPLIED AND WHETHER UNDER THIS AGREEMENT OR AT LAW, WITH RESPECT TO THIS
AGREEMENT, THE LICENSED MARKS OR OTHERWISE, INCLUDING WARRANTIES OF
MERCHANTABILITY, SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE, TITLE AND
NON-INFRINGEMENT OF ANY FIRMWARE, SOFTWARE OR HARDWARE PROVIDED OR USED
HEREUNDER, AND ANY REPRESENTATIONS OR WARRANTIES ARISING FROM COURSE OF DEALING,
COURSE OF PERFORMANCE OR TRADE USAGE, AND ALL SUCH REPRESENTATIONS AND
WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED.

12.3. Limitation of Liability. EXCEPT FOR CLAIMS (A) THAT SPINCO, ITS
AFFILIATES, OR ITS SUBLICENSEES HAVE USED ANY PLUTO LICENSED MARKS OUTSIDE OF
THE SCOPE OF THE LICENSES GRANTED TO SPINCO UNDER THIS AGREEMENT, OR (B) THAT
PLUTO, ITS AFFILIATES, OR ITS SUBLICENSEES HAVE USED THE SPINCO WORD MARK
OUTSIDE OF THE SCOPE OF THE UPJOHN AWARDS LICENSE OR THE LEGACY ENTITY LICENSE,
IN NO EVENT WILL EITHER PARTY OR ANY OF ITS GROUP MEMBERS BE LIABLE FOR ANY
SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL, CONSEQUENTIAL OR PUNITIVE DAMAGES,
LOST PROFITS SUFFERED OR SIMILAR ITEMS (INCLUDING LOSS OF REVENUE, INCOME OR
PROFITS, DIMINUTION OF VALUE OR LOSS OF BUSINESS REPUTATION OR OPPORTUNITY), OR
DAMAGES CALCULATED ON MULTIPLES OF EARNINGS OR OTHER METRIC APPROACHES, BY AN
INDEMNIFIED PARTY, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, IN CONNECTION
WITH ANY DAMAGES ARISING HEREUNDER; PROVIDED, HOWEVER, THAT TO THE EXTENT AN
INDEMNIFIED PARTY IS REQUIRED TO PAY ANY SPECIAL, INCIDENTAL, INDIRECT,
COLLATERAL, CONSEQUENTIAL OR PUNITIVE

 

14



--------------------------------------------------------------------------------

DAMAGES, LOST PROFITS OR SIMILAR ITEMS, OR DAMAGES CALCULATED ON MULTIPLES OF
EARNINGS OR OTHER METRIC APPROACHES TO A PERSON WHO IS NOT A MEMBER OF EITHER
GROUP IN CONNECTION WITH A THIRD PARTY CLAIM, SUCH DAMAGES WILL CONSTITUTE
DIRECT DAMAGES AND NOT BE SUBJECT TO THE LIMITATION SET FORTH IN THIS SECTION
12.3.

ARTICLE XIII

CHOICE OF LAW; FORUM; WAIVER OF JURY TRIAL

13.1. This Agreement and all Actions (whether in contract or tort) that may be
based upon, arise out of or relate to this Agreement or the negotiation,
execution or performance hereof shall be governed by and construed in accordance
with the Law of the State of Delaware, without regard to any Laws or conflicts
of law principles thereof that would result in the application of the Laws of
any other jurisdiction. The Parties expressly waive any right they may have, now
or in the future, to demand or seek the application of a governing Law other
than the Law of the State of Delaware.

13.2. Subject to the provisions of Article VII of the Separation and
Distribution Agreement, each of the Parties hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of the Court of Chancery
of the State of Delaware or, if such court shall not have jurisdiction, the
United States District Court for the District of Delaware, or, if such court
shall not have jurisdiction, the other state courts of the State of Delaware,
and any appellate court from any appeal thereof, in any Action arising out of or
relating to this Agreement or the transactions contemplated hereby, and each of
the Parties hereby irrevocably and unconditionally (i) agrees not to commence
any such Action except in such courts, (ii) agrees that any claim in respect of
any such Action may be heard and determined in the Court of Chancery of the
State of Delaware or, to the extent permitted by Law, in such other courts,
(iii) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
Action in the Court of Chancery of the State of Delaware or such other courts,
(iv) waives, to the fullest extent permitted by Law, the defense of an
inconvenient forum to the maintenance of such Action in the Court of Chancery of
the State of Delaware or such other courts and (v) consents to service of
process in the manner provided for notices in Section 14.1. Nothing in this
Agreement will affect the right of any Party to serve process in any other
manner permitted by Law.

13.3. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT

 

15



--------------------------------------------------------------------------------

SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE SUCH
WAIVERS, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (III) IT MAKES SUCH WAIVERS VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 13.2.

ARTICLE XIV

MISCELLANEOUS

14.1. Notices. All notices and other communications between the Parties shall be
in writing and shall be deemed to have been duly given (a) when delivered in
person, (b) when delivered after posting in the national mail having been sent
registered or certified mail return receipt requested, postage prepaid, (c) when
delivered by FedEx or other internationally recognized overnight delivery
service or (d) when delivered by facsimile (solely if receipt is confirmed) or
email (so long as the sender of such email does not receive an automatic reply
from the recipient’s email server indicating that the recipient did not receive
such email), addressed as follows:

If to Pluto, to:

Pfizer Inc.

235 East 42nd Street

New York, New York 10017

Attention:       Douglas M. Lankler

                        Bryan A. Supran

Facsimile:      (212) 573-0768

Email:            douglas.lankler@pfizer.com

                       bryan.supran@pfizer.com

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention:     Edward D. Herlihy

                      David K. Lam

                      Gordon S. Moodie

                      Zachary S. Podolsky

Facsimile:     (212) 403-2000

Email:           EDHerlihy@WLRK.com

                       DKLam@WLRK.com

                       GSMoodie@WLRK.com

                       ZSPodolsky@WLRK.com

 

16



--------------------------------------------------------------------------------

If to Spinco, to:

Viatris Inc.

1000 Mylan Boulevard

Canonsburg, PA 15317

Attention:     Michael Goettler

Email:         michael.goettler@viatris.com

with copies (which shall not constitute notice) to:

Viatris Inc.

1000 Mylan Boulevard

Canonsburg, PA 15317

Attention:     Brian S. Roman, Global General Counsel

Facsimile:     (724) 514-1871

Email:           Brian.Roman@viatris.com

Cravath, Swaine & Moore LLP

825 8th Ave

New York, New York 10019

Attention:     Mark I. Greene

                      Thomas E. Dunn

                      Aaron M. Gruber

Email:           mgreene@cravath.com

                       tdunn@cravath.com

                       agruber@cravath.com

or to such other address or addresses as the Parties may from time to time
designate in writing by like notice.

14.2. Amendment; Waiver. No provisions of this Agreement shall be deemed waived,
amended, supplemented or modified by any Party, unless such waiver, amendment,
supplement or modification is in writing and signed by the authorized
representative of the Party against whom it is sought to enforce such waiver,
amendment, supplement or modification.

14.3. Entire Agreement. This Agreement contains the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters,
except for (a) the Separation and Distribution Agreement (and the Exhibits,
Schedules and Annexes thereto), (b) the Ancillary Agreements and (c) any other
written agreement of the Parties that expressly provides that it is not
superseded by this Agreement. In the event of a conflict between the terms of
this Agreement and the terms of the Separation and Distribution Agreement, this
Agreement shall control with respect to the subject matter hereof, and the
Separation and Distribution Agreement shall control with respect to all other
matters.

 

17



--------------------------------------------------------------------------------

14.4. Parties in Interest. This Agreement will inure to the benefit of and be
binding upon the Parties and their respective successors and permitted assigns.
Except with respect to the indemnification rights under this Agreement of the
Parties’ Affiliates in the capacity as indemnified Persons solely with respect
to Article IX or, in each case, as expressly set forth herein, nothing in this
Agreement, express or implied, is intended to confer upon any Person other than
the Parties or their successors or permitted assigns, any rights or remedies
under or by reason of this Agreement.

14.5. No Release. The termination or expiration of this Agreement for any reason
will not release any Party from any liability or obligation that already has
accrued as of the effective date of such termination or expiration, as
applicable, or that may arise out of or in connection with such termination or
expiration. The expiration or termination of this Agreement for any reason will
not affect the continued operation or enforcement of any provision of this
Agreement that, by its express terms, is to survive expiration or termination.

14.6. Confidentiality. The confidentiality obligations of the Parties and their
respective Groups with respect to disclosures of information hereunder shall be
governed, mutatis mutandis, by Section 6.08, Section 6.09 and Section 6.10 of
the Separation and Distribution Agreement.

14.7. No Agency. Nothing herein contained will be construed to place the Parties
in the relationship of partners, joint venturers, principal and agent or
employer and employee. Neither Party will have the power to assume, create or
incur liability or any obligation of any kind, express or implied, in the name
of or on behalf of the other Party by virtue of this Agreement.

14.8. Counterparts. This Agreement may be executed in two (2) or more
counterparts (including by electronic or .pdf transmission), each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery of any signature page by facsimile, electronic or .pdf
transmission shall be binding to the same extent as an original signature page.

14.9. Headings. The captions in this Agreement are for convenience only and
shall not be considered a part of or affect the construction or interpretation
of any provision of this Agreement.

14.10. Severability. If any provision of this Agreement, or the application of
any provision to any Person or circumstance, is held invalid or unenforceable by
any court of competent jurisdiction, the other provisions of this Agreement
shall remain in full force and effect. The Parties further agree that if any
provision contained herein is, to any extent, held invalid or unenforceable in
any respect under the Laws governing this Agreement, they shall take any actions
necessary to render the remaining provisions of this Agreement valid and
enforceable to the fullest extent permitted by Law and, to the extent necessary,
shall amend or otherwise modify this Agreement to replace any provision
contained herein that is held invalid or unenforceable with a valid and
enforceable provision giving effect to the intent of the Parties.

 

18



--------------------------------------------------------------------------------

14.11. Rules of Construction. The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent.
The Parties acknowledge that each Party and its attorney has reviewed and
participated in the drafting of this Agreement and that any rule of construction
to the effect that any ambiguities are to be resolved against the drafting
Party, or any similar rule operating against the drafter of an agreement, shall
not be applicable to the construction or interpretation of this Agreement.

14.12. Affiliate Status. To the extent that a Party is required hereunder to
take certain action with respect to entities designated in this Agreement as
such Party’s Subsidiaries or Affiliates, such obligation shall apply to such
entities only during such period of time that such entities are Subsidiaries or
Affiliates of such Party. To the extent that this Agreement requires a
Subsidiary or an Affiliate of any Party to take or omit to take any action, such
agreement and obligation includes the obligation of such Party to cause such
Subsidiary or Affiliate to take or omit to take such action.

14.13. Interpretation.

(a) Unless the context of this Agreement otherwise requires:

(i) (A) words of any gender include each other gender and neuter form; (B) words
using the singular or plural number also include the plural or singular number,
respectively; (C) derivative forms of defined terms will have correlative
meanings; (D) the terms “hereof,” “herein,” “hereby,” “hereto,” “herewith,”
“hereunder” and derivative or similar words refer to this entire Agreement;
(E) the terms “Article,” “Section,” “Exhibit,” and “Schedule” refer to the
specified Article, Section, Exhibit or Schedule of this Agreement and references
to “paragraphs” or “clauses” shall be to separate paragraphs or clauses of the
Section or subsection in which the reference occurs; (F) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”; (G) the word “or” shall be disjunctive but not exclusive; and
(H) the word “from” (when used in reference to a period of time) means “from and
including” and the word “through” (when used in reference to a period of time)
means “through and including”;

(ii) references to any federal, state, local, or foreign statute or Law shall
(A) include all rules and regulations promulgated thereunder and (B) be to that
statute or Law as amended, modified or supplemented from time to time; and

(iii) references to any Person include references to such Person’s successors
and permitted assigns, and in the case of any Governmental Authority, to any
Person succeeding to its functions and capacities.

(b) The language used in this Agreement shall be deemed to be the language
chosen by the Parties to express their mutual intent. The Parties acknowledge
that each Party and its attorney has reviewed and participated in the drafting
of this Agreement and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party, or any similar rule
operating against the drafter of an agreement, shall not be applicable to the
construction or interpretation of this Agreement.

(c) Whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless Business Days are specified. If any action is to be
taken or given on or by a particular calendar day, and such calendar day is not
a Business Day, then such action may be deferred until the next Business Day.

 

19



--------------------------------------------------------------------------------

(d) The phrase “to the extent” shall mean the degree to which a subject or other
thing extends, and such phrase shall not mean simply “if.”

(e) The terms “writing,” “written” and comparable terms refer to printing,
typing and other means of reproducing words (including electronic media) in a
visible form.

(f) All monetary figures shall be in United States dollars unless otherwise
specified.

[Signature Page Follows]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed or caused this Agreement to be
executed as of the date first written above.

 

PFIZER INC. By:  

/s/ Douglas E. Giordano

  Name: Douglas E. Giordano  

Title: Senior Vice President, Worldwide

          Business Development

UPJOHN INC. By:  

/s/ Sanjeev Narula

  Name: Sanjeev Narula   Title: Authorized Officer